                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA




JACQUELINE HARTMEN, ON BEHALF                                                 CIVIL ACTION
S.M.

VERSUS                                                                        NO. 17-13712

NANCY A. BERRYHILL, ACTING COMMISSIONER                                       SECTION: “B”(1)
OF THE SOCIAL SECURITY ADMINISTRATION



                                 ORDER AND REASONS

       On January 11, 2019 Counsel for Plaintiff filed an Objection to the Magistrate Judge’s

Report and Recommendation (Rec. Docs. 15 and 16), without a supporting memorandum. Local

Civil Rule 72.2.

       It appears that Plaintiff filed Rec. Doc. 16 as a placeholder until she was able to file another

document entitled Plaintiff’s Objections to Magistrate Judge’s Report and Recommendation

that included a supporting memorandum. (Rec. Doc. 17) The Clerk of Court deemed the latter

objection as an untimely and deficient amendment to the original objection. (Rec. Doc. 17)

A notice of deficient document was sent to Plaintiff giving a seven day period to correct

the deficiency by seeking leave of court to file the amended objection.

       In the exercise of our discretionary authority, we have considered Plaintiff’s objection and

supporting memorandum found at Rec. Docs. 16 and 17, along with the Magistrate Judge’s Report

and Recommendation, Rec. Doc. 15, all parties cross motions for summary judgment, Rec. Docs.

13 and14, the administrative record, Rec. Doc. 11, the record and applicable law.
       In so doing, we find that the Administrative Law Judge (ALJ) correctly applied the relevant

legal standards and substantial record evidence supports the decisions made by the ALJ and

the Commissioner of the Social Security Administration (Commissioner); Accordingly,

              IT IS ORDERED that:

              (1) Plaintiff’s objections are OVERRULED;

              (2) The Magistrate Judge’s Report and Recommendation are ADOPTED as the

                  opinion of the court; Plaintiff’s motion for summary judgment is

                  DENIED; and Defendant Commissioner’s cross motion for summary

                  judgment is GRANTED, dismissing the captioned matter.


       New Orleans, Louisiana, this 30th day of January, 2019.




                                    __________________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE
